           Case 1:19-cv-00603-JLT Document 31 Filed 08/18/20 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                     )   Case No.: 1:19-cv-0603 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANT’S MOTION
                                                      )   FOR PERMISSIVE JOINDER
13          v.                                        )
                                                      )   (Doc 25)
14   GILBERTO ARIAS, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16
17          Rory Chavez is a resident of California, with disabilities that require use of wheelchair. He

18   asserts that he encountered physical barriers when visiting Mercado Latino and seeks to hold Gilberto

19   Arias and Mayra Paniagua liable for violations of the Americans With Disabilities Act and Unruh

20   Civil Rights Act that Plaintiff experienced at the store. (See Doc. 1) Arias now seeks to join the

21   company operating the market’s building—Arias Latino Market, Inc., dba Mercado Latino Tianguis—

22   to the action pursuant to Rule 20 of the Federal Rules of Civil Procedure. (Doc. 25) Plaintiff does not

23   oppose the motion. (Doc. 27)

24          The Court finds the matter suitable for decision without oral arguments, and the motion is

25   taken under submission pursuant to Local Rule 230(g) and General Rules 612 and 617. Therefore, the

26   hearing date of August 18, 2020 is VACATED. For the reasons set forth below, Defendant’s motion

27   is GRANTED.

28   ///

                                                          1
           Case 1:19-cv-00603-JLT Document 31 Filed 08/18/20 Page 2 of 5


 1   I.     Background

 2          Plaintiff has “physical disabilities” and “is paralyzed from the chest down and uses a

 3   wheelchair for mobility.” (Doc. 1 at 1, ¶ 1) In October 2018, Plaintiff visited a store called Mercado

 4   Latino, located at 2105 Edison Hwy, Bakersfield, California. (Id. at 2-3, ¶¶ 3, 10) Plaintiff reports

 5   “Gilberto Arias owns the real property located at or about 2105 Edison Hwy,” and Mayra Paniagua

 6   owns the store on the property. (Id. at 2, ¶¶ 3-5) Plaintiff notes the store is “open to the public, a

 7   place of public accommodation, and a business establishment.” (Id. at 3, ¶ 11)

 8          According to Plaintiff, the day he visited Mercado Latino, “the defendants did not provide

 9   paths of travel inside the Store in conformance with the ADA Standards.” (Doc. 1 at 3, ¶ 13) For

10   example, he reports alleges “ paths of travel inside the Store [were] narrow[,] to as little as 12 inches in

11   width.” (Id. at 3, n.1) In addition, Plaintiff asserts he “personally encountered these barriers,” which

12   “created difficulty and discomfort” and denied him “full and equal access” to the store. (Id., ¶¶ 15-17)

13   He asserts the barriers would be “Easily remove without much difficulty or expense,” and are the kind

14   “identified by the Department of Justice as presumably readily achievable to remove.” (Id., ¶ 19)

15          Plaintiff alleges that he “is currently deterred” from returning to the store “because of his

16   knowledge of the existing barriers and his uncertainty about the existence of yet other barriers on the

17   site.” (Doc. 1 at 4, ¶ 20) However, he reports that he will return to Mercado Latino “to avail himself

18   of goods or services and to determine compliance with the disability access laws once it is represented

19   to him that the Store and its facilities are accessible.” (Id.) He contends that “[i]f the barriers are not

20   removed, the plaintiff will face unlawful and discriminatory barriers again.” (Id.)

21          Based upon the foregoing fats, Plaintiff filed a complaint on May 7, 2019 against Gilberto Arias

22   and Mayra Paniagua, alleging violations of the Americans with Disabilities Act of 1990 and

23   California’s Unruh Civil Rights Act. (Doc. 1 at 4-6) Plaintiff seeks “injunctive relief, compelling

24   Defendants to comply with the Americans with Disabilities Act and the Unruh Civil Rights Act;”

25   monetary damages under the Unruh Civil Rights Act; attorneys’ fees and costs; and litigation expenses.

26   (Id. at 7) Paniagua filed her answer to the complaint on June 10, 2019 (Doc. 8), and Arias filed an

27   answer on July 8, 2019 (Doc. 11).

28          The parties requested referral to the Court’s Voluntary Dispute Resolution Program but were

                                                          2
           Case 1:19-cv-00603-JLT Document 31 Filed 08/18/20 Page 3 of 5


 1   unable to settle the action. On May 22, 2020, the Court issued a scheduling order to set forth the

 2   deadlines governing the action. (Doc. 21) The parties were directed to make any pleading

 3   amendments, either through a stipulation or a motion to amend, no later than August 17, 2020. (Doc.

 4   21 at 2)

 5           On July 9, 2020, Defendant Arias filed the motion now pending before the Court, seeking to

 6   join another defendant pursuant to Rule 20 of the Federal Rules of Civil Procedure. (Doc. 25) On July

 7   15, 2020, Plaintiff filed a notice of non-opposition, reporting he “has no objection to the relief sought

 8   by the Motion.” (Doc. 27) Defendant Paniagua did not respond to the motion.

 9   II.     Permissive Joinder

10           Rule 20 of the Federal Rules of Civil Procedure governs the joinder of defendants and is

11   designed to promote judicial economy and trial convenience. See Mosley v. Gen. Motors, 497 F.2d

12   1330, 1332-33 (8th Cir. 1974). Pursuant to Rule 20(a), joinder of defendants is proper if: “(A) any

13   right to relief is asserted against them jointly, severally, or in the alternative with respect to or arising

14   out of the same transaction, occurrence, or series of transactions or occurrences; and (B) any question

15   of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

16           “The ‘same transaction’ requirement of Rule 20 refers to ‘similarity in the factual background

17   of a claim; claims that arise out of a systematic pattern of events’ and have a ‘very definite logical

18   relationship.’” Hubbard v. Hougland, 2010 WL 1416691, at *7 (E.D. Cal. Apr. 5, 2010) (quoting

19   Bautista v. Los Angeles County, 216 F.3d 837, 842-843 (9th Cir. 2000)). In addition, “the mere fact

20   that all [of a plaintiff’s] claims arise under the same general law does not necessarily establish a

21   common question of law or fact.” Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997).

22           The Supreme Court indicated under the Federal Rules of Civil Procedure, “the impulse is

23   toward entertaining the broadest possible scope of action consistent with fairness to the parties; joinder

24   of claims, parties and remedies is strongly encouraged.” United Mine Workers of Am. v. Gibbs, 383

25   U.S. 715, 724 (1966). However, “even once [the Rule 20(a)] requirements are met, a district court

26   must examine whether permissive joinder would ‘comport with the principles of fundamental fairness’

27   or would result in prejudice to either side.” Coleman v. Quaker Oats Co, 232 F.3d 1271, 1296 (9th Cir.

28   2000) (citing Desert Empire Bank v. Ins. Co. of North America, 623 F.2d 1371, 1375 (9th Cir. 1980)).

                                                           3
            Case 1:19-cv-00603-JLT Document 31 Filed 08/18/20 Page 4 of 5


 1   III.   Discussion and Analysis

 2          Arias seeks to join Arias Latino Market dba Mercado Latino Tianguis (“the Company”) as a

 3   defendant, reporting the Company “leases all spaces within the market.” (Doc. 25-1 at 1, 3) Further,

 4   Arias notes that “Paniagua pays rent to the Company.” (Id. at 5) Arias asserts that because there is a

 5   lease agreement between the Company and Paniagua for the operation of Mercado Latino, and the

 6   Company “directly controls and operates the market” visited by Plaintiff, the Company should be

 7   joined as a defendant. (Id. at 5, citing Arias, Jr., ¶¶ 3-5, Exs. B-C [Doc. 25-2 at 2, 7-26])

 8          As noted by Arias, under the ADA, all entities that own, operate, and/or lease a place of public

 9   accommodation are jointly and severally liable for acts of discrimination. (Doc. 25-1 at 4, citing

10   Botosan v. Fitzhugh, 13 F.Supp.2d 1047, 1053 (S.D. Cal. 1998)). Specifically, the ADA provides for

11   claims against one “person who owns, leases (or leases to), or operates a place of public

12   accommodation.” 42 U.S.C. § 12182(a). Thus, “liability attaches to landlords and tenants alike” under

13   the ADA. Botosan, 13 F.Supp.2d at 1053-1054.

14          In his complaint, Plaintiff names Arias and Paniagua, but he also names Doe defendants. (Doc.

15   1 at 2) He alleges that the Doe defendants have an “ownership connection to the property and business,

16   or their relative responsibilities in causing the access violations herein complained of” and he “alleges a

17   joint venture and common enterprise by all such Defendants. Plaintiff is informed and believes that

18   each of the Defendants herein, including Does 1 through 10, inclusive, is responsible in some capacity

19   for the events herein alleged, or is a necessary party for obtaining appropriate relief.” Id.

20          The claims brought by Plaintiff against Arias and Paniagua arise from “the same transaction,

21   occurrence, or series of transactions or occurrences,” as claims against the Company because they are

22   based upon a single visit to Mercado Latino. See Bautista, 216 F.3d at 842-843. Likewise, the issue of

23   whether there were barriers in violation of the ADA at Mercado Latino when Plaintiff visited the place

24   of public accommodation is an issue of law and fact that is common to all defendants and the party to

25   be joined. See Hubbard, 2010 WL 1416691 at *7 (E.D. Cal. Apr. 5, 2010) (quoting Bautista v. Los

26   Angeles County, 216 F.3d 837, 842-843 (9th Cir. 2000) Further, there is no showing by any party—as

27   none oppose the motion—that joinder would prejudice the parties to the action. Consequently, the

28   Court finds the requirements of Rule 20(a) are satisfied and joinder if Arias Latino Market, Inc., dba

                                                          4
             Case 1:19-cv-00603-JLT Document 31 Filed 08/18/20 Page 5 of 5


 1   Mercado Latino Tianguis, as a defendant is proper.

 2   IV.      Conclusion and Order

 3            Based upon the foregoing, the Court ORDERS:

 4            1.    Defendant’s motion for joinder (Doc. 25) is GRANTED;

 5            2.    Arias Latino Market, Inc., dba Mercado Latino Tianguis may be joined in this action

 6   and the joined party takes the place of a Doe defendant;

 7            3.    The Clerk of Court is directed to issue summons as to Arias Latino Market, Inc., dba

 8                  Mercado Latino Tianguis.

 9
10   IT IS SO ORDERED.

11         Dated:   August 17, 2020                             /s/ Jennifer L. Thurston
12                                                    UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
